Third District Court of Appeal
                                State of Florida

                            Opinion filed April 10, 2019.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                No. 3D19-0446
                          Lower Tribunal No. 17-15636
                              ________________


                               Y.V., the mother,
                                     Petitioner,

                                         vs.

              Department of Children and Families, et al.,
                                   Respondents.



      A Writ of Certiorari to the Circuit Court for Miami-Dade County, Laura Anne
Stuzin, Judge.

     Eugene F. Zenobi, Criminal Conflict and Civil Regional Counsel, Third
Region, and Kevin Coyle Colbert, Assistant Regional Counsel, for petitioner.

      Laura J. Lee, and Thomasina F. Moore, for the Guardian ad Litem Program
(Tallahassee); Karla F. Perkins, for the Department of Children and Families, for
respondents.


Before EMAS, C.J., and SCALES, and LINDSEY, JJ.

      PER CURIAM.
      The petitioner/mother, Y.V., petitions this Court for a writ of certiorari

quashing the trial court’s Order Granting Motion for Post-Disposition Change of

Custody. Because we find no departure from the essential requirements of law, we

deny the petition.

      A court may enter a postdisposition change of custody without the necessity

of another adjudicatory hearing if it finds the need for a change is in the “best interest

of the child.” See section 39.522(1), Fla. Stat. (2017).     See also R.W. v. Dep’t of

Children & Families, 189 So. 3d 978, 980 (Fla. 3d DCA 2016) (“Upon the record

presented, we find no fundamental error or deprivation of due process, but we

caution the trial court of the importance of maintaining impartiality and the

appearance of impartiality.”). “A trial court may properly question witnesses ‘when

required by the interests of justice.’” Id. (quoting section 90.615(2), Fla. Stat.

(2017)). “Such questioning may be appropriate, in the court's discretion, to seek

clarification of an issue and in an effort to ascertain the truth.” Id. (citing R.O. v.

State, 46 So. 3d 124 (Fla. 3d DCA 2010)). “However, a trial judge must ensure that

he or she does not become an active participant or an advocate in the proceedings

and should not by words or actions make it ‘appear that his neutrality is departing

from the center.’” Id. (quoting Riddle v. State, 755 So. 2d 771, 773 (Fla. 4th DCA

2000)).

      Petition denied.



                                            2